Title: Wednesday 30th of August 1780.
From: Adams, John Quincy
To: 


       This morning Pappa went out and came back again with Mr. Le Roi. Pappa dined out. Charles and I dined at Mr. Le Roi’s. After dinner Mr. Le Roi went with us and some other Gentlemen to see if we could find any Carriage to go into water (as their is no place within 6 Miles) but we could find none and so went back to Mr. Le Roi’s where we drank tea and Supp’d. After Supper Mr. Le Roi went with us to a School and left us here. How long we shall stay here I can not tell.
      